Citation Nr: 1105656	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to November 
1945.  The Veteran died in October 1993.  The Appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the RO.   

The claim was previously before the Board in May 2009 and 
remanded for further development and adjudication.  The matter 
has been returned to the Board and is now ready for appellate 
disposition.

The Appellant presented testimony at a hearing held at the RO in 
February 2006.  The transcript has been associated with the 
claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A June 2001 rating decision determined that new and material 
evidence had not been submitted to reopen the previously denied 
claim of service connection for the cause of the Veteran's death.  
The Veteran did not timely appeal from that decision.  

3.  The evidence submitted since the June 2001 rating decision 
was previously submitted to agency decision makers, it is 
cumulative and redundant and, by itself or when considered with 
previous evidence of record, does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for the cause of the Veteran's death.  



CONCLUSION OF LAW

The evidence received since the final June 2001 rating 
determination, wherein the RO determined that new and material 
evidence had not been submitted to reopen the previously denied 
claim of service connection for the cause of the Veteran's death, 
is not new and material for the purpose of reopening the 
Appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A.§ 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must notify the claimant of the evidence 
and information that is necessary to establish his entitlement to 
service connection.  

In that regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected by 
the evidence that was of record at the time that the prior claim 
was finally denied.  

The Court further stated that VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  

Pursuant to Board Remand in May 2009, VA complied with 
notification responsibilities in July 2009.  This letter notified 
the Appellant of VA's responsibilities in obtaining information 
to assist the Veteran in completing her claim, and identified the 
Appellant 's duties in obtaining information and evidence to 
substantiate her claim.  

Specifically, the July 2009 letter notified the Veteran that her 
claim for the cause of the Veteran's death had been previously 
denied in 1997 and 2001 and the reasons for the prior denials.  
Notice pursuant to the Dingess decision has been rendered moot as 
the claim for benefits has not been reopened.  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the Appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  

Not only has the Appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated the 
case by way of a Supplemental Statement of the Case (SSOC) issued 
in November 2010 after the notice was provided.  In response to 
the SSOC, the Appellant indicated that she had no additional 
evidence or information to submit in support of her claim.  

For these reasons, it is not prejudicial to the Appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post service 
medical records, the Veteran's death certificate, and the 
transcript from the hearing conducted before the RO in February 
2006.  The Appellant has not identified any other evidence which 
has not been obtained.  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  


II. Analysis

The Board has reviewed all the evidence in the Appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

By way of a June 2001 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
Appellant's claim of service connection for the cause of the 
Veteran's death.  The Appellant did not appeal the decision in a 
timely manner.  38 C.F.R. § 20.302(b).

The Board must address the issue of whether new and material 
evidence has been received since the last final decision, because 
this determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously submitted 
to agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  


To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).  

Here, the Appellant seeks to reopen a claim of service connection 
for the cause of the Veteran's death, originally denied by the RO 
in 1997.  Most recently, in June 2001, the RO determined that new 
and material evidence had not been submitted to reopen the claim.  

The record indicates that, in its June 2001 decision, the RO 
denied reopening the claim for the cause of the Veteran's death 
on the basis that the Appellant did not submit new and material 
evidence to reopen her claim.  

Specifically, the RO found the Veteran's death certificate showed 
the Veteran died in October 1993 from natural causes.  The RO 
additionally noted that the Veteran died at Long Island College 
Hospital from cirrhosis of the liver.  The RO concluded there was 
no evidence to demonstrate the Veteran's death was related to his 
military service.  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).

Of record at the time of the  June 2001 rating decision were the 
Appellant's contentions that the Veteran died from a back injury, 
which occurred while he was on active duty.  Specifically, she 
maintained that the Veteran was thrown from a vehicle in service, 
which resulted in back problems and affected his manhood.   She 
alleged the Veteran did not die from cirrhosis, but the back 
injury, which caused him to fall in 1992 and have hip surgery.  

At the time of the Veteran's death, service connection was in 
effect for anxiety psychoneurosis.  The death certificate 
revealed that the Veteran died in October 1993 at the age of 79 
from natural causes.  

The service treatment records showed that the Veteran was 
hospitalized in 1945 for complaints of stomach pain.  Ultimately, 
it was ruled the Veteran had an anxiety psychoneurosis manifested 
by gastric distress, for which there was no evidence of organic 
disease.

The records from Long Island Hospital show the Veteran was 
admitted to the hospital in September 1993 for ascites and 
alcohol cirrhosis of the liver.  Secondary diagnoses included 
hepatitis C, urinary tract infection, decubitus ulcer, 
encephalopathy, incomplete bladder, hypopotassemia, 
hyposmolality, bacterial infection and a coagulation defect.  

The Veteran's past medical history was positive for liver 
cirrhosis, upper gastrointestinal bleed, hepatitis C antibody, 
alcohol abuse, cardiac arrest, right hip fracture, hypertension, 
and a ventricular defect.  

The Veteran was discharged from the hospital on the date of death 
in October 1993. He died from a disorder of the hepatobiliary 
system and pancreas, namely cirrhosis and alcoholic hepatitis. 

There was no evidence that the Veteran's death was the result of 
an in-service back injury.  

The lay statements in the record indicated that the Veteran 
complained of back pain and giving out.  They additionally 
indicated that the Veteran had difficulty walking and would lose 
his balance and fall. 

The evidence associated with the claims folder subsequent to the 
June 2001 rating decision includes a duplicate copy of the 
Veteran's death certificate.  The record also contains a copy of 
the transcript from the February 2006 RO hearing, wherein the 
Appellant again contended that the Veteran hurt his back in 
service.  She additionally testified that he could not walk or 
stand and his legs gave out.  She opined that the Veteran's death 
was secondary to an in-service back injury. 

Essentially, the evidence submitted since the last final denial 
does nothing but reiterate the Appellant's prior contentions-
that the Veteran's death was from an in-service back injury.  As 
such, the evidence received since 2001 is duplicative or 
cumulative of that on file prior to the last final RO decision of 
that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, relate 
to an unestablished fact necessary to substantiate the 
Appellant's claim.  Specifically, the appellant has not provided 
nor pointed to any medical evidence supporting the premise that 
the Veteran's death was related to an in-service back injury or 
another event of his active service.  She does not contend the 
Veteran died from his service-connected anxiety psychoneurosis, 
nor is there any evidence to confirm such.  As noted, medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the Veteran's 
death.  See Van Slack, supra.    

With respect to the Appellant's own statements, to the effect 
that the Veteran had a back injury in service, which caused his 
death,  such evidence is cumulative and redundant of statements 
made prior to the June 2001decision and accordingly is not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
Appellant, are not competent to opine on medical matters such as 
etiology of the Veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."  

In short, the additional evidence does not serve to establish, or 
even suggest, that a service-connected disability, namely a back 
injury, was either the principal or contributory cause of the 
Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

The Board is sympathetic to the Appellant's loss; however, the 
Board must apply the law as it exists, and the Board is bound by 
the laws codified in Title 38 of the United States Code and Code 
of Federal Regulations, which govern dependents' benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995) (the Board must apply "the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992)).  

Thus, on this record, the Board finds that new and material has 
not been submitted to reopen the previously denied claim of 
service connection for the cause of the Veteran's death.   See 
38 C.F.R. § 3.156(a).  



ORDER

As new and material evidence has not been submitted to reopen the 
claim of service connection for the cause of the Veteran's death, 
the appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


